                      Case 8:18-cr-00632-PJM Document 13 Filed 12/19/18 Page 1 of 8
                                                                                            \, FILED
                                                                                      U.S. DI5T RICT COURT
                                                                                    OISTRICT OF MARYLAND
'f.D   TPW/LME: USAO lOl8R00834
                                                                                    2018DEC 19 PH 5: 04
                                  IN THE UNITED STATES DISTRICT COURTCLERi'i'S OFFICE
                                      FOR THE DISTRICT OF MARYLAND    AT GRRN5LT
                                                                                    BY
        UNITED STATES OF AMERICA                            *                            --~- ~     DEPUTY
                                                            *
                  v.                                        *        CRIMINALNO.'I-<5(Y)l<tULP6L
                                                            *
        ISHMEL SESA Y,                                      *        (Conspiracy to Commit Access
                                                            *        Device Fraud, 18 U.S.c. ~ 1029(b)(2);
                           Defendant                        *        Access Device Fraud, 18 U.S.c.
                                                            *        ~ 1029(a)(2); Aggravated Identity
                                                            *        Theft, 18 U.S.c. ~ 1028A; Forfeiture,
                                                            *        18 U.S.c. ~~ 982(a)(2)(B) &
                                                            *        I029(e)(I)(C), 21 U.S.c. ~ 853,
                                                            *        28 U.S.c. ~ 2461(c»
                                                          *
                                                       *******
                                                   INDICTMENT

                                                    COUNT ONE
                                   (Conspiracy   to Commit Access Device Fraud)

                The Grand Jury for the District of Maryland charges that:

                                                    Introduction

                At all times relevant to this Indictment:

                 1.       Defendant ISHMEL SESA Y ("SESA Y") was a resident of Maryland.

                 2.       Olubode Akinbolusire    ("Akinholusirc")    was a resident of Maryland.

                 3.       Victim A maintained a Ist Mariner Bank account associated with a Visa number

       ending in 2065.

                 4,       Victim B maintained a Capital One Bank account associated with a MasterCard

       number ending in 6868,

                 5.       An "access device," as defined in 18 U.S.c.   S   1029(e)( I), was, among other

       things, a debit card number, a credit card number, or other means to access an account that could




                                                                                                    •
             Case 8:18-cr-00632-PJM Document 13 Filed 12/19/18 Page 2 of 8



be used, alone or in conjunction with another access device, to obtain money, goods, services, or

any other thing of value.

       6.       An "unauthorized access device," as defined in 18 U.S.C.       S   I029( e)(3), was any

access device that was lost, stolen, expired, revoked, canceled, or obtained with intent to defraud.

                                          The Conspiracy

       7.       Between at least in or about March 2014 and in or about September 2014, in the

District of Maryland and elsewhere, the defendant,

                                         ISHMEL SESA Y,

did knowingly and willfully combine, conspire, confederate, and agree with Akinbolusire              and

others known and unknown to the Grand Jury to knowingly and with the intent to defraud use

one or more unauthorized access devices during anyone-year period, and by such conduct

obtained anything of value ag!,'fegating SI ,000 or more during that period, in a manner affecting

interstate and foreign commerce, in violation of 18 U.S.C.   S   1029(a)(2).

                              Manner and Means of the Conspiracv

        8.       It was part of the conspiracy that SESA Y, Akinbolusire,      and others known and

unknown to the Grand Jury obtained credit card and debit card numbers ("access device

numbers") associated with other people's accounts.

        9.       It was further part of the conspiracy that SESA Y, Akinbolusire,       and others

known and unknown to the Grand Jury caused these access device numbers to be encoded on the

magnetic strips of blank cards and cards embossed with the names ofSESAY and Akinbolusire

(collectively, "re-encoded cards").




                                                  2
         Case 8:18-cr-00632-PJM Document 13 Filed 12/19/18 Page 3 of 8



       10.     It was further part of the conspiracy that SESA Y, Akinbolusire, and others

known and unknown to the Grand Jury used these re-encoded cards to purchase gift cards,

merchandise, and other things of value.

       II.     It was further part of the conspiracy that SESA Y, Akinbolusire, and others

known and unknown to the Grand Jury operated their scheme to purchase things of value using

stolen access device numbers primarily in stores located on Fort Meade, Joint Base Andrews,

Fort Myers, Fort Belvoir, and Joint Base Anacostia-Bolling.

                                            Overt Acts

       12.     In furtherance of the conspiracy, and to effect the objects thereof, at least one of

the co-conspirators committed and caused to be committed the following acts, among others, in

the District of Maryland and elsewhere:

               a.     On or about September 7,2014, at 3: 19 p.m., SESAY used the access

       device number ending in 6868 of Victim B to purchase two Vanilla Visa gift cards and

       other miscellaneous items for $258.89 at the Fort Meade AAFES Main Store;

               b.     On or about September 7, 2014, at 3:21 p.m., Akinbolusire used the

       access device number ending in 2065 of Victim A to purchase a 8500 Vanilla Visa gift

       card at the Fort Meade AAFES Main Store;

               c.     On or about September 7, 2014, at 3:30 p.m., SESA Y used the access

       device number ending in 6868 of Victim B to purchase two Vanilla Visa gift cards and

       other miscellaneous items for $223.20 at the Fort Meade 24 Hour Express Store;

               d.     On or about September 7, 2014, at 3:42 p.m., SESAY used the access

       device number ending in 6868 of Victim B to purchase two Vanilla Visa gift cards and




                                                 3
            Case 8:18-cr-00632-PJM Document 13 Filed 12/19/18 Page 4 of 8



       other miscellaneous items for $215.88 from the Fort Meade AAFES Gate 32 Express

       Store;

                  e.     On or about September 7,2014, at 3:46 p.m., Akinbolusire   used the

       access device number of Victim A ending in 2065 to purchase two $100 Vanilla Visa gift

       cards and other miscellaneous items for $220.45 from the Fort Meade AAFES Gate 32

       Express Store.




18 U.S.C.   S   1029(b)(2)




                                                  4
            Case 8:18-cr-00632-PJM Document 13 Filed 12/19/18 Page 5 of 8



                                        COUNT TWO
                                     (Access Device Fraud)

       The Grand Jury for the District of Maryland further charge.s that:

       1.       The allegations in Paragraphs I through 6 and 8 through 12 of Count One are

incorporated here.

       2.       Between at least in or about March 2014 and in or about September 2014, in the

District of Maryland and elsewhere, the defendant,

                                       ISHMEL SESAY,

knowingly and with the intent to defraud, used one or more unauthorized access devices during

anyone-year period, and by such conduct obtained anything of value aggregating $1,000 or more

during that period, in a manner affecting interstate and foreign commerce.




18 U.S.C.   S 1029(a)(2)
18 U.S.c.   S2




                                                 5
             Case 8:18-cr-00632-PJM Document 13 Filed 12/19/18 Page 6 of 8



                                            COUNT THREE
                                       (Aggravated Identity Theft)

       The Grand Jury for the District of Maryland further charges that:

        I.         Paragraphs I through 6 and 8 through 12 of Count One are incorporated here.

       2.          On or about September 7, 2014, in the District of Maryland and elsewhere, the

defendant,

                                            ISHMEL SESAY,

during and in relation to a felony violation enumerated in 18 U.S.c.     S I028A( c)( 4), did
knowingly transfer, possess, and use, without lawful authority, a means of identification of

another person, to wit, the debit card number ending in 6868 associated with the Capital One

Bank account belonging to Victim B, during and in relation to access device fraud, in violation

of 18 U.S.C.     S 1029(a)(2),   as charged in Count Two of this Indictment and incorporated here.




18 U.S.C.    S   1028A(a)(1)
18 U.S.c.    S2




                                                     6
             Case 8:18-cr-00632-PJM Document 13 Filed 12/19/18 Page 7 of 8



                                   FORFEITURE ALLEGATION

        The Grand Jury for the District of Maryland further finds that:

        1.       Pursuant to Federal Rule of Criminal Procedure 32.2, notice is hereby given to the

defendant that the United States will seek forfeiture as part of any sentence in accordance with

18 U.S.C.    SS 982(a)(2)(B)   and I029(c), 21 U.S.C.   S 853,   and 28 U.S.c.   S 2461 (c) in the event   of

the defendant's conviction on Counts One and Two of this Indictment.

        2.       As a result of the offenses set forth in Counts One and Two of this Indictment, the

defendant,

                                          ISHMEL SESA Y,

shall forfeit to the United States (a) all property, real and personal, used or intended to be used to

commit the offense, and (b) any property constituting, or derived from, proceeds obtained

directly or indirectly as a result of such violation.

        3.       If, as a result of any act or omission of any defendant, any of the property

described above as being subject to forfeiture:

                 a.      cannot be located upon the exercise of due diligence;

                 b.      has been transferred or sold to, or deposited with, a third person;

                 c.      has been placed beyond the jurisdiction of the court;

                 d.      has been substantially diminished in value; or,

                 e.      has been commingled with other property which cannot be subdivided

                         without difficulty,




                                                    7
             Case 8:18-cr-00632-PJM Document 13 Filed 12/19/18 Page 8 of 8



 it is the intent ofthe United States of America, pursuant to 21 U.S.C.   S 853(P),   to seek forfeiture

 of any other property of said defendant up to the value of the forfeitable property.




 18 U.S.c.    S 982(a)(2)(B)
 18 U.S.C.    S 1029(c)
 21 U.S.c.    S 853
 28 U.S.C.    S 2461(c)


                                                   ~t!;~
                                                   United States Attorney

 A TRUE BILL:


SIGNATURE REDACTED                                 Date:       December 19, 2018
 Foreperson




                                                   8
